UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 1, 2017 1PM INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation) 333-203276 47-3278534 (Commission File No.) (IRS Employer Identification No.) 312 S. Beverly Drive #3104, Beverly Hills, California (Address of principal executive offices) (zip code) (424) 253-9991 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01. Other Events (1) The Company has been retained by a new client. The new client paid the Company $55,000 in cash and 4.9% equity. The client is in the television production industry that focuses on reality television programs. The Company is currently working with 3 companies. These company are in the following industries: Elder Care, Cannabis Cultivation, and television production. (2) On July 12, 2017, the Company received a notice of conversion from EMA Financial for 43,500,000 shares. There is $36,472.00 remaining on the note. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1PM Industries, Inc. Dated: September 6, 2017 By: /s/ Joseph Wade Name: Joseph Wade Title: CEO 3
